Citation Nr: 1442531	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.      

3.  Entitlement to service connection for cardiovascular disease to include ischemic heart disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  He had service in the Republic of Vietnam from May 1968 to January 1969 and was awarded a Combat Infantryman's Badge and Purple Heart.      

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 and February 2012 decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran has had a 100 percent rating assigned based upon individual unemployability due to service-connected disabilities since September 26, 2001.  

The Veteran was scheduled for a RO hearing in September 2011.  However, in September 2011, the Veteran indicated that he was unable to attend the hearing.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

In October 2013, additional evidence was associated with the claims file with the Veteran's VA Form 9.  The Veteran did not submit a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304 (2013) with this additional evidence.  However, this evidence if duplicative of evidence already considered by the RO in this claim and therefore, a waiver is not warranted and referral to the originating agency is not required.  See 38 C.F.R. § 20.1304.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the Board in a May 2010 decision.  The Veteran did not appeal this decision and it became final.

2.  The evidence received since the May 2010 decision is new and in conjunction with previously considered evidence, relates to an unestablished fact that is necessary to substantiate the claim for service connection for hearing loss.  

3.  The Veteran served in the Republic of Vietnam during the Vietnam era from May 1968 to January 1969.   

4.  The Veteran does not have ischemic heart disease.  

5.  Cardiovascular disease did not manifest to a degree of ten percent within one year of service separation.  

6.  No disease or chronic symptoms of cardiovascular disease were manifested during active service or were continuously manifested in the years after active service, and the current symptoms and findings of chest pain, arrhythmia, cardiac hypertrophy, and cardiomegaly first manifested over 30 years after active service.  

7.  The current symptoms and findings of chest pain, arrhythmia, cardiac hypertrophy, and cardiomegaly are not related to disease or injury or other event in active service. 



CONCLUSIONS OF LAW

1.  The May 2010 Board decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013). 

2.  The evidence received subsequent to the May 2010 Board decision is new and material and the claim for service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

3.  The criteria for service connection for cardiovascular disease to include ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided notice letters to the Veteran in January 2010, April 2010, and January 2011, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letters.  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A January 2011 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran submitted private treatment records in support of his claim.  VA treatment records dated from 2002 to 2013 and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In January 2010 and January 2011, the Veteran indicated that he had no additional information or evidence to submit in support of his claims.  

VA examinations were conducted in 2010 and 2012 and medical opinion were obtained as to the nature of the claimed cardiovascular disability and whether the current cardiovascular disease was ischemic heart disease.  The VA examinations were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report and medical opinion are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

New and Material Evidence

In this case, the RO issued a decision in May 2006 which denied service connection for hearing loss.  The Veteran was notified of the decision and he perfected an appeal.  In a May 2010 decision, the Board denied service connection for hearing loss on the basis that the current hearing loss was not attributable to service.  The May 2010 Board decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.   

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The prior evidence considered in the final May 2010 denial consisted of: the Veteran's service treatment records and personnel records; a May 2009 VA audiological examination; a February 1970 VA examination report; employment records and hearing tests dated in the 1970's and 1980's; a 1998 VA examination report; and VA treatment records dated from 2002 to 2010.    

In June 2010, the Veteran applied to reopen his previously denied claim for service connection for hearing loss.  Since the May 2010 decision, additional evidence has been received.  The additional evidence received in support of his claim consists of treatise articles concerning the relationship between diabetes mellitus and hearing loss.  In January 2011, the Veteran submitted a June 2008 article from the National Institute of Health entitled Hearing Loss is Common in People with Diabetes.  The article indicates that in a new study funded by the National Institute of Health, it was found that hearing loss was about as twice as common in adults with diabetes compared to those who do not have the disease. The article further notes that that hearing loss may be an under-recognized complication of diabetes and diabetes may lead to hearing loss by damaging the nerves and blood vessels of the inner ear.  

The Veteran also submitted a December 2009 article from About.com entitled Diabetes and Hearing Loss.  This article indicates that there was an abundance of evidence that linked hearing loss to diabetes and the article cited to some of the research.  The Veteran also submitted an article from the American Diabetes Association entitled Diabetes and Hearing Loss.  The article discussed the National Institute of Health study and indicted that there may be a link between diabetes and hearing loss.  

The Board concludes this is a sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The articles are new since this evidence is neither cumulative nor redundant of the evidence that was of record in May 2010.  This evidence is material because this evidence addresses a previously unestablished fact which is whether there is an association between the Veteran's current hearing loss and his period of service including a disease or injury incurred in service.  The record shows that service-connection is in effect for diabetes mellitus type II and a 20 percent rating has been in effect from July 15, 1999.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim in that is provides information as to a possible association between the current hearing loss and the service-connected diabetes mellitus type II.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  (citing Sacks v. West, 11 Vet. App. 314, 317 1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition).

In this case, the Board finds that while the articles are not specific to the facts of the Veteran's case, it is relevant to those facts, and, when taken together with the evidence of record, it addresses the unestablished fact of a link between the Veteran's current hearing loss and a service-connected disability and service.  38 C.F.R. § 3.156(a).  Based on the foregoing, the Board finds that evidence received subsequent to the May 2010 Board decision is new and material and, as such, the Veteran's claim of entitlement to service connection for hearing loss is reopened for a de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for ischemic heart disease and other specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran argues that he has ischemic heart disease and service connection is warranted on a presumptive basis.  Service records show that the Veteran served in the Republic of Vietnam from May 1968 to January 1969 during the Vietnam Era and he engaged in combat with the enemy.  The service records show that the Veteran was awarded a Combat Infantryman's Badge and a Purple Heart.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have ischemic heart disease and therefore, presumptive service connection based upon herbicide exposure is not warranted.  

VA treatment records show that in January 2011, the Veteran had complaints of chest pain when shoveling snow and walking up stairs.  The Veteran requested long acting nitroglycerin and the doctor prescribed Isosorbide Mononitrate.  The Veteran was counseled regarding avoidance of strenuous activity.

A February 2011 VA primary care treatment records indicate that the Veteran was seen to clarify the issue of his chest pain and whether or not he has coronary artery disease.  The primary care physician, a specialist in internal medicine, reviewed the Veteran's chart and noted that the Veteran did not have a diagnosis of coronary artery disease in his medical record.  The physician noted that when the Veteran was seen earlier, EKG was found to be abnormal with a left axis deviation and the question of an old anteroseptal myocardial infarction of indeterminate age and the Veteran was sent for a stress echo test in May 2010 which was read as within normal limits.  The physician indicated that the Veteran reported that he continues to have episodes of chest pain when he exerts himself such as shoveling snow or climbing a flight of stairs.  The physician noted that he was concerned that the Veteran's stress echo test may have been in the 15 percent of false negative which can occur.  Examination of the heart was normal with respect to heart sounds.  There was no arrhythmia or murmur.  The assessment was in pertinent part was atypical chest pain.  The physician advised the Veteran that he may actually have coronary artery disease which was not detected on the stress echo test and he was advised to restrict his activities so that he does not provoke any chest pain.  He was prescribed nitroglycerin.  The physician noted that he would arrange further consultation with cardiologists.  VA treatment records do not show any further cardio evaluation other than the April 2012 VA examination.   

The April 2012 VA cardiovascular examination report indicates that the Veteran's current heart condition was atypical chest pain, diagnosed in February 2011.  The VA examiner indicated that the Veteran did not have acute, subacute, or old myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, stable angina, unstable angina, coronary spasm, including Prinzmetal's angina, congestive heart failure, supraventricular arrhythmia, ventricular arrhythmia, heart block, valvular heart disease, heart valve replacement, cardiomyopathy, hypertensive heart disease, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, an infectious heart conditions (including active valvular infection, rheumatic heart disease, endocarditis, pericarditis or syphilitic heart disease), or pericardial adhesions.  The VA examiner indicated that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease.  

The VA examination report indicates that per the Veteran, he first noted his heart condition about two years ago.  He stated that he had chest pains and was out of breath when he was mowing the lawn at the time.  He reported that he had chest pains when he was walking around a store with his wife.  The Veteran indicated that he sought care and was given nitroglycerin.  He reported that he used nitroglycerin 7-8 times a week and most often one tablet was sufficient to relieve the chest pain.  He reported that if he was home, he would take the nitroglycerin and rest, and if he was out, he would take the nitroglycerin and continue on moving.

Physical exam revealed that heart rate was 98 and rhythm was regular.  Heart sounds was normal.  There was no jugular-venous distension.  Auscultation of the lungs revealed expiratory wheezes throughout.  Peripheral pulses were normal.   There was no peripheral edema of the lower extremities.  Blood pressure readings were 161/98, 146/80, and 144/80.  There was evidence of cardiac hypertrophy on chest x-ray examination in April 2010.  There was no cardiac dilatation.  The EKG in April 2010 revealed arrhythmia, sinus tachycardia.  The exercise stress test in May 2010 revealed no evidence of ischemia.  It was noted that the Veteran had other non-cardiac medical conditions limiting the METs level and these non-cardiac medical condition included obesity class II with a BMI of 38.19, chronic obstructive pulmonary disease, and ankle and knee arthralgias.   

The VA examiner was asked to review the VA outpatient treatment reports from February 4, 2011 to the present; as discussed above, these VA treatment records stated that the Veteran may actually have coronary artery disease.  The April 2012 VA examination report notes that the VA examiner reviewed the April 2010 VA examination report and the May 2010 VA addendum report, the April 2010 EKG, the May 2010 stress test, and the VA primary care physician's VA note of February 2011, before rendering the medical opinion that there is no evidence of ischemic heart disease.  The VA examiner indicated that he was acquainted with primary care physician, Dr. S.  He indicated that Dr. S. was an excellent physician, and he had no doubt that if there was even a low degree of suspicion for ischemic heart disease, this Veteran would have been consulted for further cardiac investigation (referral for cardiac catheterization clinic); however, this has not occurred during the past intervening fourteen months.  The VA examiner stated that in the presence of a negative cardiac exercise stress test there is little, if any, indication for invasive testing unless there has been a clinically significant change.

The VA examiner further stated that it must be remembered that cardiac catheterization is not without risks, and before discussing with the patient and consulting for an invasive procedure the clinician must weigh the risks and benefits of any test.  The VA examiner indicated that the physician must consider what the likelihood is that the test results would change the clinical management, and noted that the risks of cardiac catheterization are not limited to bleeding around the point of puncture, abnormal heart rhythms, blood clots, infection, allergic reaction to the dye, kidney damage due to the contrast dye (particularly in patients with diabetes), TIA or stroke, heart attack, cardiac Tamponade, perforation or damage of a blood vessel, air embolism (introduction of air into a blood vessel, which can also be life-threatening.  

The VA examiner cited to "Atypical Chest Pain A Typical Humpty Dumpty Coinage" by Herbert L. Fred, M.D., MACP Department of Internal Medicine, The University of Texas Health Science Center at Houston, Houston, Texas, 77030.  

" "When I use a word," Humpty Dumpty said in rather a scornful tone, "it means just what I choose it to mean-neither more nor less."  Physicians often act like Humpty Dumpty.  We use words to mean just what we choose them to mean and assume that everybody knows exactly what we mean when we use them.  A typical example is "atypical chest pain," a term that commonly crops up in patients' records, teaching conferences, medical literature, and conversations held in health care clinics, doctors' offices, and emergency departments.  But what does "atypical chest pain" mean? In 1986, I tried to answer that question.  First, I went to the medical library, but the information that I found there was inconclusive and confusing.  Some authors used "atypical" in reference to clinical features that were atypical of angina pectoris.  Others considered chest pain to be atypical when its distribution was unusual or its precipitating and relieving factors were unusual; in such cases, esophageal disorders were the most frequently identified cause of the pain.  Several reports mentioned atypical chest pain but didn't define it while one review of chest pain didn't mention the term at all. Dissatisfied with my search for clarity,  I decided to determine what "atypical chest pain" meant to 50 physicians-25 practicing internists and 25 internal medicine house officers.  Roughly half of the group believed that the term meant pain that was atypical of angina pectoris.  Almost as many thought that it meant pain of unknown cause.  One person labeled the term meaningless, and a few confessed to using it in order to admit a patient to the hospital, thereby postponing further thought.  Two physicians said that they diagnosed "atypical chest pain" when they wanted to persuade a consultant to assume the patient's care or to perform a special procedure such as esophagoscopy or cardiac catheterization. Today, 23 years later, "atypical chest pain" is still popular in medical circles.  Its meaning, however, remains unclear.  A few articles have the term in their title, but do not define or discuss it in their text.  In other articles, the term refers to noncardiac causes of chest pain.  One recent review defines it as "chest pain not caused by myocardial ischemia," while another simply recommends avoiding the term.  And one brief report concludes: "What do we really mean by atypical chest pain?  In reality we don't mean anything." Whether chest pain is typical or not depends primarily on one's perception of "typical."  Such perception, in turn, depends on one's depth of medical knowledge and the time spent evaluating the patient.  Remember that in the individual case, manifestations of any disease fall somewhere on a bell-shaped curve.  Unless we are familiar with the manifestations at either end of the curve, we will interpret them as atypical even though they are, in fact, typical.  Stated another way, the pain may be truly atypical of the condition we are thinking of (for example, angina pectoris) but clearly typical of one we aren't thinking of (pericardial fat pad necrosis). Furthermore, in the zeal to prove our initial impression, we may set in motion a "fruitless search for infallibility," resulting in a host of ill-directed, expensive, time-consuming, and sometimes dangerous studies. Delivering good health care these days is hard enough without using Humpty Dumpty terminology.  Instead of "atypical chest pain," I recommend substituting "chest pain, ? cause" or "unexplained chest pain."  Doing so would reduce the risk of miscommunication, remind us of our ignorance, stimulate us to think, and keep us honest with ourselves and our patients. In conclusion: "Atypical chest pain" sits up on a wall, "Atypical chest pain" deserves a big fall, Let's strive for specificity and clarity of thought, And abandon the term, as surely we ought." 

The VA examiner concluded that to date, there was no diagnostic evidence of ischemic heart disease.  

The Board finds that the April 2012 VA medical opinion to have great evidentiary weight in deciding this appeal.  The VA examiner reviewed the claims folder including the Veteran's entire medical history, the diagnostic test results, and treatment records, and examined the Veteran before rendering the medical opinion.  The examiner provided a rationale for the opinion and pointed to the evidence of record which supported the opinion.  The VA medical opinion is supported by the evidence of record.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

The Veteran had undergone a VA cardiovascular examination in April 2010.  The examination report notes that the claims file was not reviewed but the medical records had been reviewed and the examiner noted that there was no information relating to heart disease in the VA electronic medical record to date.  The Veteran reported that he was told he had a murmur about 6 years ago, and was told he should take antibiotics prior to having dental work.  He stated that recently, he was reviewing his medical file with his service representative, DAV noted that one of his medications was indicated "for heart", so the DAV representative recommended that he file a claim for ischemic heart disease.  The Veteran indicated that he personally has no recollection of having had a myocardial infarction and he is not being followed by a cardiologist for his heart at this time.  It was noted that he is a diabetic, thus susceptible to silent myocardial infarctions.  

The April 2010 VA examination report notes that the Veteran had no history of rheumatic fever, hypertensive heart disease, heart rhythm disturbance; valvular heart disease including prosthetic valve; congestive heart failure; angina; dizziness; syncope; or fatigue.  The Veteran reported having a positive history of myocardial infarction, hypertension, and dyspnea.  It was noted that there was EKG evidence of a possible silent myocardial infarction, date unknown.  Continuous medication was required for control of hypertension.  It was further noted that the Veteran had a murmur of unknown etiology and dyspnea on mild exertion. 

Cardiac examination findings revealed no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were present.  There were no extra heart sounds.  Rhythm was regular.  Chest x-ray revealed a larger than normal heart size and the impression was slight cardiomegaly.  ECG revealed sinus tachycardia, possible left atrial enlargement, and possible anterior infarct, age undetermined.  The diagnosis was ischemic heart disease, likely s/p silent anterior wall myocardial infarction.  The veteran was referred for a Stress ECHO test.  

In a May 2010 VA addendum report indicates that the Veteran underwent the Stress ECHO study in May 2010.  The full study report was viewable within the VA electronic medical record.  The Veteran exercised to 7 METS.  Test was terminated due to a hypertensive response to exercise.  There was no evidence of ischemia.  There was mild atrial enlargement, and normal LV contractility.  The diagnosis of the April 2010 VA examination was revised to mild atrial enlargement and hypertensive exercise response without evidence of ischemia or ischemic heart disease.  

The April 2010 and May 2010 VA medical opinions are probative because the opinions are based upon the examination and diagnostic testing of the Veteran.  This medical evidence establishes that the Veteran does not have ischemic heart disease and this evidence weighs against the claim for service connection.  

As noted above, the February 2011 VA treatment record indicates that the Veteran was seen by his primary care physician, a specialist in internal medicine at VA.  The assessment was atypical chest pain but the primary care physician advised the Veteran that he may actually have coronary artery disease which was not detected on the stress echo test.   

The February 2011 VA treatment record and notes from the primary care physician were reviewed by the VA examiner in February 2012.  The VA examiner reviewed the VA outpatient treatment reports from February 4, 2011 to the present as well as the diagnostic test reports, the previous VA examination reports, and the evidence of record.  The VA examiner concluded that there was no evidence of ischemic heart disease or other cardiovascular disease.  The Board finds that the April 2012 VA examination findings and opinion to be highly probative since the examiner reviewed the Veteran's medical history, the pertinent diagnostic test results, and examination findings in addition to examining the Veteran.  The VA medical opinion is thorough and detailed, is based on sufficient facts and data, and it is the product of reliable principles and methods.  See Nieves-Rodriguez, supra.  

The Board does not question the primary care physician's competence and expertise; however, the medical opinion has limited probative value because the opinion is too vague.  The primary care physician is speculating that the Veteran may have coronary artery disease that is not detectable by diagnostic testing.  However, it is possible that the Veteran does not have coronary artery disease as shown by the diagnostic tests.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  For these reasons, the Board finds the primary care physician's medical opinion in the February 2011 VA treatment records to have limited probative value and is outweighed by the April 2012 and May 2010 VA medical opinions and the diagnostic test results in 2010.  

The Veteran himself argues that his cardiovascular disease or chest pain is ischemic heart disease.  The Veteran's own diagnosis of a cardiovascular disorder is afforded no probative weight in the absence of evidence that the Veteran has the expertise to render medical diagnoses.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  

Thus, the Board finds that the claim of service connection for cardiovascular disease to include ischemic heart disease on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  The weight of the evidence shows that the Veteran does not have a current diagnosis of ischemic heart disease.  

A veteran may still establish service connection for the claimed disability with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board finds that the weight of the competent and credible evidence establishes that the claimed cardiovascular disease manifested by chest pain, arrhythmia, slight cardiomegaly, and cardiac hypertrophy, first manifested in about 2010 or 2011, almost 40 years after active service and is not related to disease or injury in active service.  

Service treatment records do not document findings or diagnosis of cardiovascular disease.  A July 1967 enlistment examination report shows that the Veteran denied having symptoms of shortness of breath and pain and pressure in the chest.  Examination of the heart including x-ray examination was normal.  Service separation examination in September 1969 indicates that the Veteran reported having chest pain.  The examiner noted that the Veteran had a small mass on his left breast.  Examination of the heart was negative.  Chest x-ray examination was negative.  An October 1969 service treatment record indicates that the Veteran had a painful enlargement in the left breast.  The diagnosis was gynecomastia of the left breast.  The mass was excised. 

There is no competent evidence of a diagnosis of cardiovascular disorder within one year after service separation in December 1969.  The Veteran filed his initial claim for compensation benefits in December 1969; he filed the claim for disabilities other than cardiovascular disease.  The Veteran filed a compensation claim for the mass of the left breast, but did not file a claim for cardiovascular disease.  A February 1970 VA examination report indicates examination of the heart was normal.  Cardiovascular disease was not detected or diagnosed.  The only finding pertinent to the chest was the status post left breast biopsy with residual scar, asymptomatic.  Service connection for a scar on the left breast was granted in April 1970.  

The medical evidence from soon after service separation until 2010 does not document cardiovascular disease.  A February 1971 VA treatment record indicates that examination of the heart was normal.  Private medical records dated in February and March 1973 indicate that the Veteran had complaints of chest pain; bronchitis was diagnosed.  A December 1979 VA agent orange examination report indicates that chest x-ray examination revealed no significant abnormalities.  A May 1980 private medical record notes that chest x-ray examination was negative.  An August 1983 VA treatment record indicates that the Veteran had complaints of chest pain near the shoulders.  An ECG was within normal limits. Chest x-ray examination revealed left mid lung field linear atelectasis or scarring but was otherwise negative.  A December 1983 VA examination report shows no diagnosis of cardiovascular disease.  A February 1995 private medical record indicates that the Veteran denied having angina or congestive heart failure symptoms.  An August 2004 VA treatment record notes that the Veteran denied having chest pain or shortness of breath.  A December 2009 VA dental clinic treatment record indicates that the Veteran denied having chest pain or shortness of breath.  In December 2009, the Veteran filed a claim for ischemic heart disease.  He asserted that he had heart disease because he was taking medication for his heart.  

The first clinical evidence of chest pain is in about 2010 or 2011, almost 40 years after service separation.  Cardiovascular disease is not shown to have manifested within one year after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.   

As discussed in detail above, the weight of the evidence shows findings of chest pain, slight cardiomegaly, cardiac hypertrophy, and arrhythmia.  See the April 2012 VA examination report and the 2010 chest x-ray examination reports, the EKG reports, and the echo stress test report.  However, these symptoms and findings have not been attributed to a cardiovascular disease diagnosis.  The April 2012 VA examination report indicates that the Veteran did not have a diagnosis of ischemic heart disease.  The examiner indicated that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease.  The examiner also stated that the Veteran did not have acute, subacute, or old myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, stable angina, unstable angina, coronary spasm, including Prinzmetal's angina, congestive heart failure, supraventricular arrhythmia, ventricular arrhythmia, heart block, valvular heart disease, heart valve replacement, cardiomyopathy, hypertensive heart disease, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, an infectious heart conditions (including active valvular infection, rheumatic heart disease, endocarditis, pericarditis or syphilitic heart disease), or pericardial adhesions.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience continuous symptoms of cardiovascular disease in service or since service separation.  The first clinical evidence of the heart symptoms and findings is in about 2011.  VA treatment records show that in January and February 2011, the Veteran sought medical treatment for complaints of chest pain.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.   

There is no competent evidence to establish a nexus between the current cardiovascular findings and symptoms and service.  The Veteran's own assertions that he currently has cardiovascular disease that is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of heart disease would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the Veteran has current cardiovascular that is related to an event in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for cardiovascular disease including as a presumptive disease or as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for hearing loss is granted.  

Service connection for cardiovascular disease to include ischemic heart disease is denied. 


REMAND

Having determined that new and material evidence has been received sufficient to reopen the Veteran's previously-denied claim for service connection for hearing loss, the RO must now adjudicate the claim for service connection for hearing loss to include as due to the service-connected diabetes mellitus on a de novo basis.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should complete any development action that is deemed warranted and then adjudicate the Veteran's claim for service connection for hearing loss to include as secondary to the service-connected diabetes mellitus on a de novo basis.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


